Name: 81/915/EEC: Decision of the European Parliament of 18 September 1981 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1979 financial year on the basis of the report of the Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-11-28

 Avis juridique important|31981D091581/915/EEC: Decision of the European Parliament of 18 September 1981 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1979 financial year on the basis of the report of the Court of Auditors Official Journal L 342 , 28/11/1981 P. 0004+++++DECISION OF THE EUROPEAN PARLIAMENT OF 18 SEPTEMBER 1981 GRANTING A DISCHARGE TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS IN RESPECT OF THE IMPLEMENTATION OF ITS APPROPRIATIONS FOR THE 1979 FINANCIAL YEAR ON THE BASIS OF THE REPORT OF THE COURT OF AUDITORS ( 81/915/EEC ) THE EUROPEAN PARLIAMENT , - HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , - HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNTS OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS FOR THE 1979 FINANCIAL YEAR , - HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE 1979 ACCOUNTS ( DOC . 1-837/80 ) , - HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL ( DOC . 1-251/81 ) , - RECALLING THAT THE TREATY OF 22 JULY 1975 , DULY RATIFIED BY ALL THE MEMBER STATES , CONFERRED ON THE EUROPEAN PARLIAMENT FINAL RESPONSIBILITY IN RELATION TO THE GRANT OF DISCHARGE IN RESPECT OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ; - CONSIDERING THAT THIS RESPONSIBILITY EXTENDS ALSO TO THE SATELLITES AND SUBSIDIARY BODIES OF THE EUROPEAN COMMUNITIES ; 1 . NOTES THE FOLLOWING FIGURES FOR THE ACCOUNTS OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS : FINANCIAL YEAR 1979 ( EUA ) REVENUE FROM THE COMMISSION PART OF THE BUDGET 2 077 118.25 BANK INTEREST , ETC . 44 461.77 OTHER 24 277.96 TOTAL 2 145 857.98 EXPENDITURE BUDGET APPROPRIATIONS 2 590 000.00 COMMITMENTS 2 145 857.98 APPROPRIATIONS UNUSED 444 142.02 PAYMENTS 1 261 741.98 APPROPRIATIONS BROUGHT FORWARD FROM PREVIOUS YEAR 664 423.00 PAYMENT FROM APPROPRIATIONS BROUGHT FORWARD 658 586.00 UNUSED APPROPRIATIONS BROUGHT FORWARD 5 837.00 APPROPRIATIONS CARRIED FORWARD 884 116.00 2 . GRANTS A DISCHARGE TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS , ON THE BASIS OF THE REPORT OF THE COURT OF AUDITORS , IN RESPECT OF THE ACCOUNTS FOR THE FINANCIAL YEAR 1979 ; 3 . DRAWS ATTENTION TO ITS RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THIS DECISION GRANTING A DISCHARGE AND ASKS THE COMMISSION TO REPORT TO IT ON THE MEASURES TAKEN FOLLOWING THOSE COMMENTS ; 4 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE COUNCIL AND THE COMMISSION AND TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS , TO FORWARD THEM TO THE OTHER INSTITUTIONS , AND TO ARRANGE FOR THEIR PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( " L " SERIES ) . DONE ON 18 SEPTEMBER 1981 . THE SECRETARY-GENERAL H . - J . OPITZ THE PRESIDENT SIMONE VEIL